Title: To James Madison from Francis Preston, 15 May 1823
From: Preston, Francis
To: Madison, James


        
          Dear Sir
          Abingdon. May 15 1823
        
        A very unfortunate controversy has arisen between the Representatives of the late Colo. Wm. Campbell and Colo. Shelby of Kentucky in relation to the Conduct of the former at the Battle of Kings mountain fought in South Carolina during the revolutionary War.
        Some private letters of Colo. Shelby, were inadvertently published which charge him a shamefull dereliction of Duty at the most critical period of the action and of course detract, from him much of the honor which his Country had heretofore so cheerfully accorded to him.
        My object is to ask of you (for you were at that time in the Executive Council of this State) if you recollect of the proofs that were before the Council or the Legislature of his Conduct in that affair which induced the latter to reward him with its thanks and a present of a horse sword and pistols—and what were the impressions made on your mind either by the proofs or the reports of that period or whether you ever heard a surmise of his wanting firmness in danger.
        Knowing your care in preserving antient documents and presuming from your public situation at that time you may have received some in relation to that affair, may I ask the favor of Copies of any that may have a tendency to elicit the truth.
        I am conscious how much you must be troubled with private and uninteresting letters to you and therefore I am extremely unwilling to add to it even on this interesting subject to the representatives of Colo. Campbell and therefore beg leave to say if you possess no documents or any recollections in relation to the above affair or feel any unwillingness to state your impressions of the Conduct of Genl. Campbell I shall not feel neglected by your not answering this letter at all—praying you at the same time to be assured of my warmest friendship and regard for you & Mrs Madison. With sentiments of esteem I am most respectfully yours &c
        
          Frans Preston
        
      